Citation Nr: 1018341	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  07-25 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased evaluation for service-connected 
epilepsy, currently rated as 20 percent disabling, to include 
a total rating for compensation purposes based on individual 
unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from September 1999 to 
February 2002.  She was born in 1980.

This appeal to the Board of Veterans' Appeals (Board) is from 
actions taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO).

The Veteran was scheduled for a hearing before a Veterans Law 
Judge at the VARO via videoconferencing in April 2010; she 
did not appear.

She has been found to be entitled to a permanent and total 
rating for non-service-connected disability pension purposes, 
effective from May 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a rating action in August 2002, service connection was 
granted (from the day following separation from service) for 
juvenile myclonic epilepsy on the basis of in-service 
aggravation of a pre-existing disorder.  However, because the 
pre-service level of disability was found to be less than 
compensable, no deduction was made therefor, and he was 
assigned the current disability rating of 20 percent .

In a VA Form 21-4138 filed in March 2005, the Veteran stated 
that she had had eight major seizures in the past year, and 
had three minor seizures per month.  However, on VA clinical 
visit in May 2005, she reported having had two to three 
seizures a year, plus occasional shaking episodes.  At the 
advice of her gynecologist, she had stopped taking anti-
convulsants but said she had not had any seizures while 
pregnant.  She did not agree with the assessment of the 
examiner that she could probably work.

A private neurologist, O.O., M.D., in a statement in June 
2005, opined that the Veteran was suffering from myoclonic 
seizure and partial complex seizure, and that, at that point 
in time, "I do not think that patient should resume her 
usual occupation especially that she is off antieptileptic 
drugs until her pregnancies [sic] over."

A report in August 2005 was to the effect that she had had 
the baby about two weeks before.  She had since remained 
seizure-free but developed anxiety and anxiety attacks, and 
her EEG was abnormal for central cephalic epilepsy.

A private medical report from September 2005 cited her being 
unable to drive due to her neurological condition and added 
that she had been unable to find a job for the same reason.

The rating action in September 2005 confirmed the 20 percent 
rating for her epilepsy, and denied TDIU.

On a VA clinic visit in June 2006, she indicated that she had 
had a seizure four days before and sustained an injury to her 
right leg when she fell; the leg had been casted.  On a 
private visit in June 2006, it was noted that she had been 
having frequent spells of jerky movements, atonic spells.  
She had gone to an emergency room and was given Ativan, which 
improved her spells but caused the fall, so her physician 
substituted Klonopin.  He noted a number of current 
medications, and diagnosed depression and anxiety disorder.  
She developed some speech problems and jaw clinching, so 
Klonopin was stopped and Seroquel started.

On a social service assessment in October 2006, she was 
diagnosed with "uncontrolled generalized epilepsy".  She 
reported having seizures twice a week, two types of seizures, 
which she described.  Her functional limitations included to 
not doing things causing hyperventilation which could cause a 
seizure; and she was told not to climb ladders, to avoid 
working around heights, water, and fire, and not to operate 
machinery.  From documentation in the file, it would appear 
that the Social Security Administration (SSA) has found her 
not sufficiently impaired to be entitled to benefits.  Her 
disabilities were shown thereon as seizures (major motor) and 
affective mood disorder.

A VA Form 21-6789 is in the file, dated in February 2007, 
relating to a request for permission from the Veteran to 
develop the case on the TDIU issue, to include an economic 
and social survey and to secure all pertinent records.  In 
her response, she delineated care she had received and 
reported the occupational impact of her problems.  Although 
some development then took place, this was not apparently 
seen as a Notice of Disagreement as to the TDIU issue.  
Moreover, while some records were obtained, including from 
SSA, it is unclear that VA undertook any further special 
survey or field examination relating to the TDIU issue, which 
is clearly part and parcel of the current claim.

A VA clinical report from May 2007 referred to the Veteran's 
having been in a residential alcohol dependence program for 
40 days in April 2006.  She said she had been sober since the 
beginning of 2007, except for the week before.  

She also stated that she had lost her driver's license due to 
a DIU (driving under the influence) charge, after which she 
had a court-ordered alcohol education class.  She said she 
had had some alleviation of her post-prandial depression but 
still had insomnia.

In a VA Form 9, filed in October 2008, she expressed her 
opinion that she was qualified to meet the criteria for a 100 
percent rating; and said she had lost four jobs directly due 
to her seizures.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  Obtain complete up-to-date VA and 
private clinical records for the claims 
file.  Ask the Veteran to provide 
documentation with regard to any jobs she 
has held since 2005, any she has lost due 
to her disability, and any jobs for which 
she has subsequently applied.

2.  Schedule the Veteran for neurologic-
psychiatric examination to determine the 
nature and extent of her current symptoms 
due to her service-connected disability, 
and particularly how the service-connected 
disability affects her ability to work.  

a.  To the extent feasible, the 
Veteran's seizure disorder should be 
described under the following 
evaluation criteria based upon severity 
and frequency, derived from Diagnostic 
Code 8910 (for grand mal epilepsy) and 
the General Rating Formula for Major 
and Minor Epileptic Seizures: 

 A 10 percent rating is assigned for 
a confirmed diagnosis of epilepsy 
with a history of seizures.

 A 20 percent rating is assigned for 
at least 1 major seizure in the last 
2 years; or at least 2 minor seizures 
in the last 6 months.

 A 40 percent rating is assigned for 
at least 1 major seizure in the last 
6 months or 2 in the last year; or 
averaging at least 5 to 8 minor 
seizures in the last 6 months.

 A 60 percent rating is assigned for 
averaging at least 1 major seizure in 
4 months over the last year; or 9-10 
minor seizures per week.

 An 80 percent rating is assigned 
for averaging at least 1 major 
seizure in 3 months over the last 
year; or more than 10 minor seizures 
weekly.

 A 100 percent rating is assigned 
for averaging at least 1 major 
seizure per month over the last year.

b.  Note that, as defined by 
regulation, a major seizure is 
characterized by the generalized tonic-
clonic convulsion with unconsciousness; 
and a minor seizure consists of a brief 
interruption in consciousness or 
conscious control associated with 
staring or rhythmic blinking of the 
eyes or nodding of the head ("pure" 
petit mal), or sudden jerking movements 
of the arms, trunk, or head (myoclonic 
type) or sudden loss of postural 
control (akinetic type).

c.  Note further that, in the presence 
of major and minor seizures, the 
predominating type is rated and there 
is no distinction between diurnal and 
nocturnal major seizures.  Further, 
regarding the identification of 
epilepsy, to warrant a rating the 
seizures must be witnessed or verified 
at some time by a physician, and 
regarding the frequency of epileptiform 
attacks, competent, consistent lay 
testimony emphasizing convulsive and 
immediate post-convulsive 
characteristics may be accepted.  It is 
also provided that the frequency of 
seizures should be ascertained under 
the ordinary conditions of life while 
not hospitalized.

d.  The examiner(s) should review all 
of the evidence and undertake all 
necessary testing to support any stated 
opinions.  Distinctions should be made 
as to what symptoms or impairment of 
employability are, and what are not, 
due to the service-connected 
disability. 

3.  Then, readjudicate the claim and, if 
the decision remains unsatisfactory, issue 
a Supplemental Statement of the Case to 
the Veteran, with opportunity to respond.  
Then return the case to the Board as 
appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is her responsibility 
to report for any examination, and to cooperate in the 
development of the claim.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

